Exhibit 21
                                                                    Page 1
 1                    IN THE UNITED STATES DISTRICT COURT
 2                        NORTHERN DISTRICT OF ILLINOIS
 3                                EASTERN DIVISION
 4

 5   SDAHRIE HOWARD, DENISE HOBBS             )
 6   and ELLENOR ALTMAN, ET AL.               )
 7                                            )
 8             Plaintiffs,                    )
 9                                            )
10                                            )    Case No. 17-cv-8146
11                                            )
12          vs.                               )
13                                            )
14   COOK COUNTY SHERIFF'S OFFICE             )
15   and COUNTY OF COOK,                      )
16                                            )
17             Defendants.                    )
18   --------------------------------
19                        DEPOSITION OF SHARON ROBINSON
20                                Chicago, Illinois
21                        Wednesday, September 12, 2018
22   Reported by:
23   Sandra L. Rocca, CSR, RPR, RMR, CRR
24

25   JOB NO. 147709


                  TSG Reporting - Worldwide       877-702-9580
                                                    Page 82                                                              Page 83
 1                    S. ROBINSON                                     1                    S. ROBINSON
 2      A. Like when you do a report, the written is in the           2      A. It says "type of incident" and it says
 3   report. When you pull it, everything that you typed is           3   "discipline." If I'm not mistaken, CCOMS has changed a lot.
 4   there. But when I pulled this particular one, it wasn't          4      Q. Yeah.
 5   there.                                                           5      A. So it would be for both back then. It would be for
 6      Q. The narrative wasn't there?                                6   incident report and disciplinary. So now you're able to do
 7      A. The narrative.                                             7   incident and then attach the discipline with it.
 8      Q. Because this incident report under "statement of           8      Q. But at this time, the way you did a disciplinary
 9   facts" narrative says "see infraction report."                   9   report was to use the incident-type disciplinary?
10      A. And I did pull -- when it says "see infraction            10      A. Yes.
11   report," you usually press -- it's on the computer where you    11      Q. And this was when you were in Division 9, correct?
12   could press run the incident report. And I even went into       12      A. Yes.
13   the infraction, I couldn't pull the report.                     13      Q. The two inmates involved or the two inmates listed
14      Q. So in other words, you couldn't find the narrative        14   on here                and                 , is that right?
15   that went with this report?                                     15      A. Yes.
16      A. Not at all.                                               16      Q. Then you go to the next page. This also looks like
17      Q. Did you originally prepare this incident report?          17   some kind of printout from CCOMS, right?
18      A. I did.                                                    18      A. Yes.
19      Q. And it looks like you prepared it on or about             19      Q. What is this?
20   January 15th, 2014, right?                                      20      A. It was just me trying to pull the report and it
21      A. Yes.                                                      21   wasn't showing that it was a report. The narrative wasn't
22      Q. Did you also prepare a disciplinary report or was         22   there.
23   this the disciplinary report?                                   23      Q. Right. There's a description on the screen it
24      A. I did a disciplinary report and an incident report.       24   looks like that says "masturbating in front of staff," right?
25      Q. Do you see the disciplinary report in this exhibit?       25      A. Yes.


                                                    Page 84                                                              Page 85
 1                    S. ROBINSON                                     1                     S. ROBINSON
 2       Q. And it looks like the third page -- is that the           2   males or females?
 3   same as the second page?                                         3       A. It was males and then it closed down.
 4       A. Yes.                                                      4       Q. Then it closed down. That's why you ended up in 9?
 5       Q. And what's the last page?                                 5       A. Yes.
 6       A. That's all the different incidents that shows --          6       Q. You told me that they gave you a choice of 9 or 10?
 7   when you pull his name up, all the different incidents he had    7       A. Yes.
 8   been involved in.                                                8       Q. And you chose 9?
 9       Q. Is this the first time that you wrote an incident         9       A. Yes.
10   report concerning detainees masturbating?                       10       Q. When you were on 9, in Division 9, was your main
11       A. No. No.                                                  11   job to guard the tier?
12       Q. When was the first report that you remember              12       A. Yes.
13   preparing?                                                      13       Q. So when you were in Division 9, were you assigned
14       A. I can't remember, but when I came to Division 9, it      14   to a specific tier or did your tier assignment depend upon
15   was -- every day it was something. Every day. I had only        15   the day?
16   been there for a month and every day I was writing something    16       A. It rotated.
17   or involved in something with detainees masturbating or being   17       Q. So you might be on different tiers on different
18   disrespectful towards me.                                       18   days?
19       Q. And you said you can look those up on CCOMS now          19       A. Yes.
20   today?                                                          20       Q. And was there some kind of list that you checked to
21       A. Yes.                                                     21   determine where you were supposed to be that day?
22       Q. So let me ask you about that. It sounds like you         22       A. Roll call, the lieutenant tells you where to go.
23   came over to Division 9 from Division 4?                        23       Q. So at roll call the lieutenant calls out all the
24       A. 5.                                                       24   tier assignments?
25       Q. 5, okay. And Division 5 at that time, was that           25       A. Yes.




                                                                                                                                  22
                               TSG Reporting - Worldwide                       877-702-9580
                                                  Page 94                                                             Page 95
 1                     S. ROBINSON                                  1                     S. ROBINSON
 2   have a view of the tier?                                       2       A. Yes.
 3      A. Yes.                                                     3       Q. How many correctional officers worked on the same
 4      Q. Do you guard two tiers at once there or just one?        4   shift -- let me strike that.
 5      A. Sometimes.                                               5          How many correctional officers were on the tier
 6      Q. Sometimes two?                                           6   with you when you were in 9?
 7      A. Yes.                                                     7       A. One.
 8      Q. Depends on staffing?                                     8       Q. One other?
 9      A. Yes.                                                     9       A. One other.
10      Q. Does the tier have a dayroom?                           10       Q. So there would be two of you?
11      A. Yes.                                                    11       A. Yes.
12      Q. And then the tier has cells, is that correct?           12       Q. And the two of you would be responsible for either
13      A. Yes.                                                    13   one or two tiers?
14      Q. And then a shower area?                                 14       A. We back each other up.
15      A. Yes.                                                    15       Q. When you had to leave the bubble and go onto the
16      Q. Is the shower area off the dayroom?                     16   tier, was there a procedure for that?
17      A. Yes.                                                    17       A. You're supposed to let your partner know that
18      Q. And are the cells on the other side of the dayroom      18   you're going over to the tier.
19   from the shower room or same side?                            19       Q. And what reasons would you have to go over to the
20      A. Depending on -- depending on the tier, it depends       20   tier?
21   on the cells of the shower. So the showers are typically      21       A. To let the nurse in, to let the detainees out.
22   close to the dayroom and typically close to the door, the     22   Some detainees were half-and-half. It depends a variety of
23   door where you come in at.                                    23   different reasons, medical reasons. Some people might have
24      Q. So you mentioned that sometimes you have to come        24   to go to Cermak so you have to go on the tier for a lot of
25   onto the tier, is that correct?                               25   different reasons.


                                                  Page 96                                                             Page 97
 1                   S. ROBINSON                                    1                  S. ROBINSON
 2       Q. So what your report says is that you were called        2   that.
 3   over from 2B to change the channel on 2A, right?               3         Which tier did you enter, 2A or 2B?
 4       A. Yes.                                                    4      A. 2B.
 5       Q. And I'm trying to understand what that means.           5      Q. Were there detainees in the dayroom on 2B?
 6       A. I was working 2A and the detainees was hitting on       6      A. Not to my knowledge. If I can remember, it was a
 7   the window to change the channel on 2B. And if I'm not         7   school wing and the detainees had just came back from school.
 8   mistaken, my partner wasn't paying -- didn't want to do it.    8   They said they had to come back for something, I'm not sure.
 9   And I'm like, you make the day worse or you have us have a     9   And a couple of the detainees came back so everyone wasn't
10   bad day if you just don't do the stuff that they ask you to   10   out.
11   do. And another detainee got -- another detainee got my       11      Q. There were some detainees in the dayroom?
12   attention to change the channel, so I came to change the      12      A. Yes.
13   channel. I went to change the channel.                        13      Q. But not the whole tier?
14       Q. So you went into the tier?                             14      A. Yes.
15       A. Yes.                                                   15      Q. As you entered the tier on 2B, which way is the
16       Q. When you enter the tier, where do you enter?           16   shower area, to your right or left?
17       A. Through the door.                                      17      A. My left.
18       Q. Is there some kind of interlock there?                 18      Q. And so your testimony earlier was that as you
19       A. Yes.                                                   19   entered the tier, the two detainees came running at you
20       Q. So there's really two doors?                           20   naked, holding their penises in their hands masturbating?
21       A. Between me and the detainee?                           21      A. Yes.
22       Q. Yes, correct. If you're in the bubble, are there       22      Q. And what happened then? In other words, they came
23   two doors between you and the tier?                           23   running at you. What did you do?
24       A. Yeah.                                                  24      A. They came running at me side-by-side, two grown men
25       Q. And when you entered the tier -- I'm sorry, strike     25   playing with their penises running up to me. And I was so




                                                                                                                                25
                              TSG Reporting - Worldwide                         877-702-9580
                                                    Page 98                                                              Page 99
 1                     S. ROBINSON                                    1                    S. ROBINSON
 2   shocked, I didn't know what to do. I just ran out of the         2   this, do you determine what the violation number is, what
 3   tier, closed the interlock door and called for a supervisor      3   code number to charge under?
 4   right away.                                                      4       A. Yes.
 5       Q. Did they say anything to you?                             5          MS. BRENNAN: Can we give -- I think she hasn't
 6       A. Yeah, they was like, come in here, bitch. Come            6   read the whole thing and that's distracting. Do you want to
 7   here. Come suck this dick and I'm going to fuck you. And I       7   finish reading it?
 8   just ran out, called the supervisor. He came and they still      8       Q. Yes, please go ahead.
 9   was in the shower when he came.                                  9       A. Okay.
10       Q. The supervisor meaning Nalepa?                           10       Q. Have you had a chance to read the report now?
11       A. Yes.                                                     11       A. Yes.
12       Q. And then after the incident is obviously when you        12       Q. Do you want to change any of your answers based on
13   wrote this report, correct?                                     13   having read the report?
14       A. Yes.                                                     14       A. Yes.
15       Q. Anything else you remember about that incident?          15       Q. What answer would you like to change?
16       A. Not that I can recall.                                   16       A. Code 600, that's the code you put in for engaging
17       Q. If you look at the disciplinary report, the              17   in inappropriate sexual activity.
18   violation number is 600. I was looking at the first page of     18       Q. And that's why you coded it as 600?
19   the report, of 33. Do you see where it says violation           19       A. Yes.
20   number 600?                                                     20       Q. If you go to the second page, there's a
21       A. Uh-huh.                                                  21   disciplinary report and findings, right?
22       Q. Okay. Is that one of the disciplinary codes in the       22       A. Yes.
23   code that we looked at before or is that something different?   23       Q. And the date on it looks like January 24, 2014,
24       A. I'm not sure.                                            24   correct?
25       Q. Okay. When you write up a disciplinary report like       25       A. Yes.


                                                  Page 100                                                             Page 101
 1                     S. ROBINSON                                    1                    S. ROBINSON
 2       Q. If I'm correct, you don't usually see this report,        2       A. Yes.
 3   this inmate disciplinary report, is that correct, or do you?     3       Q. Let's go to the fourth page of this report -- of
 4       A. No, I don't.                                              4   this document rather. This is inmate         , a disciplinary
 5       Q. This report states that the disposition was guilty        5   report on inmate          correct?
 6   as charged, right?                                               6       A. Yes.
 7       A. Yes.                                                      7       Q. And it looks like the date of hearing on this is
 8       Q. And this is for inmate         , correct?                 8   January 16, 2014, correct?
 9       A. Yes.                                                      9       A. Yes.
10       Q. And then it states -- I can't frankly read that          10       Q. And if you look at the disposition, it's also
11   first word, but it says "guilty, 25 days." Right?               11   guilty, right?
12       A. Yeah, it was saying the code 600, guilty.                12       A. Yes.
13       Q. 600. That makes sense. 600 guilty, 25 days. Do           13       Q. And it looks like underneath that is written 600 --
14   you understand what that means, 25 days?                        14   "code 600, 40 days plus 7 days" -- and I can't read what that
15       A. Yes.                                                     15   is. Do you know what that is?
16       Q. What does that mean?                                     16       A. No.
17       A. He received 25 days discipline for masturbating.         17       Q. Does it appear to you from this report that inmate
18       Q. And 25 days discipline, does that mean in                18           was given 40 days in segregation?
19   segregation?                                                    19          MS. BRENNAN: Object to the form. You can answer.
20       A. Yes.                                                     20          THE WITNESS: Yes, 40 days and then it says 7 days
21       Q. So if he's in segregation, he would be moved off         21   something else.
22   the tier, correct?                                              22       Q. Is that Nutraloaf?
23       A. Yes.                                                     23       A. Oh, that's what that is. Nutraloaf, that means
24       Q. And moved to a segregation unit or I think the SMU       24   they gave them Nutraloaf to not -- from what I was told, I'm
25   they call it, right?                                            25   not sure, to not have their private part --




                                                                                                                                  26
                               TSG Reporting - Worldwide                       877-702-9580
                                                  Page 166                                                            Page 167
 1                   S. ROBINSON                                      1                   S. ROBINSON
 2   and was like, oh, they changed the charges.                      2   you're familiar with?
 3      Q. Do you know anything about this incident other than        3      A. So that's only for certain detainees they do that.
 4   what you've read in the article?                                 4   But like I guess the aggressive detainees, they put the chain
 5      A. No.                                                        5   around them. But all the other inmates -- those are the only
 6      Q. You don't know who the CO was that was involved in         6   inmates are blue boxed. Nobody else is blue boxed. Only the
 7   this?                                                            7   aggressive -- the aggressive inmates, those are the ones
 8      A. No.                                                        8   that's shackled and handcuffed, but those are the only ones
 9      Q. Do you know what happened to the legislation that          9   that I've seen.
10   was proposed?                                                   10      Q. Were you aware of a Sheriff's Department policy of
11      A. No.                                                       11   blue boxing detainees with a history of masturbation and
12      Q. Are you familiar at all with the practice of blue         12   exposure when they were being transported?
13   boxing detainees?                                               13          MS. BRENNAN: Object to the form.
14      A. Yes.                                                      14      Q. Were you aware of that policy?
15      Q. Have you been trained in how to do that?                  15      A. No.
16      A. Nobody's been trained know how to do it. They just        16      Q. I know in your current job it doesn't sound like
17   give you the cuffs and tell them to blue box them.              17   you're involved in transporting detainees, are you?
18      Q. Have you actually done it?                                18      A. Yes.
19      A. I have.                                                   19      Q. You are involved in that?
20      Q. What is that process?                                     20      A. Yes.
21      A. You put the handcuffs on a detainee and then you          21      Q. How does your current job involve that?
22   take the box and close the box and lock the box. It's a         22      A. I take the workers back. I pick the workers up and
23   special key for the box.                                        23   take them back to the different divisions, to Division 6 and
24      Q. And it was described to us on Friday as being a           24   Division 2.
25   long chain that goes around the detainees. Is that a process    25      Q. When you transport your workers from the laundry,


                                                  Page 168                                                            Page 169
 1                     S. ROBINSON                                    1                    S. ROBINSON
 2   are they handcuffed?                                             2   because they put a hole where the crotch is.
 3       A. No.                                                       3       Q. So to your observation, the green jumpsuits were
 4       Q. Are they restrained in any way?                           4   not effective in preventing masturbation and exposure?
 5       A. No.                                                       5       A. No. They could be.
 6       Q. Are you aware of the green jumpsuits?                     6       Q. How could they be?
 7       A. Yes.                                                      7       A. If you put the Velcro right here at the top and not
 8       Q. What do you know about the green jumpsuits?               8   down here at the bottom.
 9       A. They don't work.                                          9       Q. Are you aware of the pink ID cards?
10       Q. You've seen inmates wearing them?                        10       A. A couple of the inmates have them.
11       A. Yes.                                                     11       Q. Do you know what they signify?
12       Q. And do you know that the green jumpsuits are issued      12       A. Masturbators.
13   specifically to inmates with a history of masturbation,         13       Q. Have those helped at all?
14   sexual harassment, exposure?                                    14       A. Some inmates that's masturbators don't even have
15       A. Yes.                                                     15   them. When I was in Division 4, I walked a court over and
16       Q. And you told me they don't work. What have you           16   when I took him over, the sergeant told me I can't take him.
17   observed that leads you to the conclusion they don't work?      17   And I said, well, why can't you take him. He said because
18       A. Well, first of all, the Velcro goes from the crotch      18   he's a 313. And I said, well, his ID and his pass doesn't
19   area or right before the crotch area to the top and they pop    19   say he's a 313. I said I'm walking him and he has on a
20   out of them. A lot of inmates are not handcuffed to the         20   regular DOC. He said, I can't him. You have to go take him
21   back. They're handcuffed to the front so they pop out of        21   to laundry and change him out. I'm like, well, nobody even
22   them. And a lot of detainees have the top part of the           22   told me he was a 313 or he's supposed to be in a jumpsuit.
23   jumpsuit down to their waist and a lot of detainees put holes   23          So I took him because the sergeant wouldn't take
24   in the crotch area where their penises hang out. So they        24   him. So I took him back and had him change out to a 313, to
25   still have their penises out and their drawers exposed          25   the jumpsuit, and took him back over to court because




                                                                                                                                  43
                               TSG Reporting - Worldwide                      877-702-9580
